Citation Nr: 0948480	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-17 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active duty from July 1997 to December 2004.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A chronic skin disorder had its origin during service.


CONCLUSION OF LAW

A chronic skin disorder was incurred during service.  
38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  In view of the complete grant 
of the benefits awarded in this case, there is no need for 
additional development or notice.


Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran maintains that her current skin disorder is 
directly related to her military service.  

Service treatment records (STRs) show the Veteran was treated 
on multiple occasions for complaints of a rash under the 
arms, in the vaginal area, and behind the ears.  The clinical 
impression was seborrheic dermatitis.  It was noted that she 
had tried numerous treatments with no improvement.  At 
separation in October 2004, the Veteran denied any history of 
skin diseases and clinical evaluation of the skin was within 
normal limits.  However a private treatment report dated May 
2004, several months prior to separation, show the Veteran 
was treated for a spreading rash on the face and lips, 
diagnosed as mild atopic dermatitis.  

The post-service evidence includes additional private 
treatment records dated in May 2005, which show the Veteran 
was treated for a candidal infection of the groin and tinea 
cruris.  During a VA general medical examination in June 
2005, she reported a history of dry skin in the pubic area 
treated with Ketaconazole.  Examination revealed the dry skin 
in the suprapubic area and folliculitis.  

During VA examination in November 2006, the Veteran reported 
that while stationed a Fort Stewart Georgia she developed a 
rash on her external genitalia and under both axilla areas, 
which was treated with Ketaconazole cream.  She indicated 
that this helped for a short while, but the rash returned.  
Currently she had been using Clotrimazole, which she stated 
was helping, but that the rash would return intermittently.  
Physical examination revealed no visible signs of any rash, 
flakiness, or irritation to the skin at all in the vulva 
area, external vaginal area or the axilla area.  There was no 
scarring or disfigurement.  

After carefully reviewing the evidence of record, the Board 
is satisfied that, despite the negative skin examination in 
November 2006, a chronic skin disorder cannot be clearly 
dissociated from the Veteran's military service.  The ongoing 
treatment she received during service and the continuation of 
that treatment thereafter is evidence in favor of the claim.  
Moreover, there is no evidence of record, which suggests the 
Veteran's chronic skin disorder was not otherwise incurred.  

Consequently the preponderance of the evidence is in favor of 
the Veteran's claim and the requirements for service 
connection are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

ORDER

Service connection for a chronic skin disorder currently 
identified as dermatitis is granted.


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


